DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-14, & 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “mixing 10-30 batches of extra virgin olive oil with a solvent and extracting extra virgin olive oil samples, wherein the extracting is conducted by vortex extraction for 2 to 120 seconds” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-4, 7-14, & 17-20 are allowable based upon their dependency thereof claim 1. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu, CN 108459098 B discloses a core magnetic fingerprint spectrum method of poplar tree-type propolis authenticity identification, specifically propolis to the technical field of identification, comprising the following steps: S1, after dissolving the pure propolis sample, sending into the nuclear magnetic resonance spectrometer to detect, obtaining the pure-propolis nuclear magnetic fingerprint; S2, repeating the step S1 to obtain the core magnetic fingerprint spectrum of pure poplar tree gum; S3, cutting the fresh poplar bud glue into small particles, repeating the step S1 to obtain the core magnetic fingerprint of poplar tree bud glue; S4, cutting the raw rubber into small particles, repeating the step S1 to obtain the nuclear magnetic fingerprint of the raw propolis S5, repeating the step S1 to obtain the nuclear magnetic fingerprint spectrum of propolis to be detected; S6, comparing the nuclear magnetic fingerprint spectrum of propolis to be detected with pure propolis, pure poplar glue, poplar bud glue and nuclear magnetic fingerprint raw propolis, judging true and false. The invention has high instrument precision, simple operation, small sample dosage, fast detection speed and small solvent consumption, however is silent on mixing 10-30 batches of extra virgin olive oil with a solvent and extracting extra virgin olive oil samples, wherein the extracting is conducted by vortex extraction for 2 to 120 seconds.
Chen CN 104237409 A discloses an edible oil GC-MS fingerprint construction method, belonging to the field of edible detection analysis field, comprising the following steps: (1) pre-treating the sample, (2) collecting oil GC-MS fingerprint spectrum, (3) edible oil GC-MS establishing fingerprint chromatogram; application of the fingerprint atlas comprises the GC-MS fingerprint for edible oil and adulteration detection. The invention establishes common finger-print of edible oil, respectively demarcating the fingerprint spectrum has peak, by qualitatively and quantitatively analyzing the common peaks, so the grease sample detection for distinguishing identification and fingerprinting by GC-MS analysis, identifying false edible fat, convenient and fast use, high authentication accuracy. the daily edible mass analysis and market supervision and industrial production detection and has high application value, however is silent on mixing 10-30 batches of extra virgin olive oil with a solvent and extracting extra virgin olive oil samples, wherein the extracting is conducted by vortex extraction for 2 to 120 seconds.
Choi EP 1952148 A1 discloses methods of measuring the activity of a hydrolytic agent comprising contacting a biomolecule with a hydrolytic agent in the presence of a fluorescent dye under conditions that allow digestion of the biomolecule by the hydrolytic agent. The fluorescence of the dye is monitored over time and a change in fluorescence signifies digestion of the biomolecule by the hydrolytic agent. The biomolecule is preferably a protein, peptide or proteome but can also be a carbohydrate, oligonucleotide or lipid. Further methods relate to determining an end point for digestion of a biomolecule by a hydrolytic agent, and methods of monitoring digestion of a biomolecule by a hydrolytic agent. The monitoring can be performed on the reaction mixture in real time or via sampling. The invention also relates to kits for carrying out the method, however is silent on mixing 10-30 batches of extra virgin olive oil with a solvent and extracting extra virgin olive oil samples, wherein the extracting is conducted by vortex extraction for 2 to 120 seconds.
Karuso et al. PG. Pub. No.: US 2009/0111104 A1 discloses methods of measuring the activity of a hydrolytic agent comprising contacting a biomolecule with a hydrolytic agent in the presence of a fluorescent dye under conditions that allow digestion of the biomolecule by the hydrolytic agent. The fluorescence of the dye is monitored over time and a change in fluorescence signifies digestion of the biomolecule by the hydrolytic agent. The biomolecule is preferably a protein, peptide or proteome but can also be a carbohydrate, oligonucleotide or lipid. Further methods relate to determining an end point for digestion of a biomolecule by a hydrolytic agent, and methods of monitoring digestion of a biomolecule by a hydrolytic agent. The monitoring can be performed on the reaction mixture in real time or via sampling. The invention also relates to kits for carrying out the method, however is silent on mixing 10-30 batches of extra virgin olive oil with a solvent and extracting extra virgin olive oil samples, wherein the extracting is conducted by vortex extraction for 2 to 120 seconds.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852